United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3458
                                   ___________

Abidan Chavez Tevalan,                  *
                                        *
             Petitioner,                *
                                        * Petition for Review of
      v.                                * an Order of the Immigration
                                        * and Naturalization Service.
John Ashcroft,                          *
                                        *     [UNPUBLISHED]
             Respondent.                *
                                   ___________

                           Submitted: September 24, 2003
                               Filed: September 30, 2003
                                    ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Abidan C. Tevalan, a citizen of Guatemala, petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an Immigration Judge’s
(IJ’s) denial of Tevalan’s application for asylum and withholding of removal.
Respondent has moved to dismiss Tevalan’s appeal from the denial of his asylum
application, arguing this court lacks jurisdiction to review that matter because the
application was dismissed as untimely filed. After careful review of the record, we
grant respondent’s motion to dismiss that portion of the petition relating to asylum,
and we deny the remainder of the petition.
      Specifically, we lack jurisdiction to review the IJ’s determination that Tevalan
did not show changed or extraordinary circumstances justifying his untimely asylum
application. See 8 U.S.C. § 1158(a)(3) (no court shall have jurisdiction to review
Attorney General’s determination as to timeliness of asylum application). As to the
denial of withholding of removal, we conclude that the BIA’s ruling should be
affirmed because Tevalan did not show a clear probability that he will face
persecution on account of his political opinion upon return to Guatemala. See
Kratchmarov v. Heston, 172 F.3d 551, 553-55 (8th Cir. 1999).

       Accordingly, we grant respondent’s motion to dismiss the petition as it relates
to asylum, and we deny the petition as it relates to withholding of removal.
                      ______________________________




                                         -2-